ACCEPTED
                                                                                                    04-14-00670-CR
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                                8/5/2015 4:28:45 PM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK

                                        No. 04-14-670-CR

STATE OF TEXAS                                §              IN THE COURT OF APPEALS
                                                                             FILED IN
                                                                      4th COURT OF APPEALS
VS.                                           §              FOURTH JUDICIAL    DISTRICT
                                                                       SAN ANTONIO,    TEXAS
                                                                      08/05/15 4:28:45 PM
SIMON RENE GARCIA                             §              BEXAR COUNTY,
                                                                        KEITHTEXAS
                                                                               E. HOTTLE
                                                                              Clerk
                     UNOPPOSED MOTION FOR EXTENSION OF TIME
                               TO FILE REPLY BRIEF

From the 175th District Court of Bexar County, Texas
Trial Court No. 2012-CR-10101
Hon. Mary Roman, Judge Presiding

       In accordance with Tex. R. App. Pro. 10.5(b)(1), the undersigned counsel submits his

“Unopposed Motion for Extension of Time to File Reply Brief,” and shows as follows:

       This Court’s current briefing deadline is Thursday, August 6th, 2015. Since the filing of

the State’s response brief, the undersigned has filed the following:

       On Friday, July 31, 2015, Counsel filed a reply brief with this Court in State v. Luis

Arnaldo Baez, Cause No. 04-14-00374-CR;

       On Wednesday, July 22, 2015, Counsel filed a petition for discretionary review (Cause

No. PD-0756-15), with the Texas Court of Criminal Appeals, stemming from the San Antonio,

Fourth Court of Appeals decision in Arrington v. State, 2015 Tex. App. LEXIS 2529 (Tex. App.

San Antonio Mar. 18, 2015), involving four 60 and one 20 year (concurrent) sentences for sexual

assault-related convictions;

       Counsel has pretrial motions due to be filed no later than August 10th, 2015, in State v.

Shawn Dillard, Cause No. 2015-CR-5293A, pending in the 290th D. Ct. of Bexar County, Texas,

a capital murder prosecution in which the State (at least currently), has announced that they will

seek the death penalty.
        Counsel has prepared for a hearing, which is scheduled before the Hon. Pamela Mathy,

on Thursday, August 6th, 2015 @ 9:30 a.m, in United States v. Shepherd, Cause No. SA:12-CR-

643-XR, involving a 28 U.S.C. § 2255 petition.

        On Tuesday, August 4th, 2015, the undersigned counsel consulted with Ms. Mary

Beth Welsh, Asst. Dist. Atty. with the Appellate Division of the Bexar County District

Attorneys Office, who informed that she had no opposition to the requested extension of

time.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant the requested 12-day extension of time to file his reply brief, to and including

Monday, August 17, 2015.

                                    Respectfully submitted,

                                    Jorge G. Aristotelidis
                                    Tower Life Building
                                    310 South St. Mary’s Street, Suite 1830
                                    San Antonio, Texas 78205
                                    210/277-1906
                                    jgaristo67@gmail.com

                             By:    /s/ JORGE G. ARISTOTELIDIS
                                    SBN: 00783557
                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 5th of August, 2015 a copy of the foregoing “Unopposed

Motion for Extension of Time to file Reply Brief” has been delivered to the Appellate Section of

the Bexar County District Attorney’s Office, via email.



                                            /s/ JORGE G. ARISTOTELIDIS